Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1 and 15, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
Claim 1 - a block cipher logic circuit coupled to receive a first output from the first multiplexer circuit and a second output from the second multiplexer circuit, the block cipher coupled to output the certain number of bits into the BOSR reservoir or as a functional output according to a fourth control signal; a control logic block outputting the first control signal, the second control signal, the third control signal, and the fourth control signal, the control logic block controlling whether a clock cycle of the block cipher logic circuit is used for a BOSR operation or a functional operation

Claim 15 - wherein during a BOSR operation, a control logic block controls a first multiplexer circuit to output a BOSR key to the block cipher logic, controls a second multiplexer circuit to output a BOSR state to the block cipher logic, and controls receipt by a BOSR reservoir of an output of a certain number of bits from the block cipher logic; 

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammon et al. (U.S. Patent Application Publication 2020/0336304) teaches a pool of random numbers (note paragraph [0025]) used in block cipher encryption (note paragraphs [0069]-[0071]).

Hammon et al. (U.S. Patent Application Publication 2019/0058579) teaches a pool of a random pad (note paragraph [0054]).

Kelly (U.S. Patent Application Publication 2010/0023749) teaches an entropy pool of random bits (note paragraph [0024]).

Betouin et al. (U.S. Patent Application Publication 2009/0208014) teaches a pool of random numbers (note Abstract).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/David J Pearson/Primary Examiner, Art Unit 2438